    Case 4:20-cv-00436-A Document 30 Filed 07/13/20                  Page 1 of 8 PageID 435


                        IN THE UNITED STATES DISTRICT COU
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


MICHAEL MOOMEY,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
vs.                                               §    NO. 4:20-CV-436-A
                                                  §
PORTABLE ON DEMAND STORAGE                        §
D/B/A PODS, ET AL.,                               §
                                                  §
                Defendants.                       §


                              MEMORANDUM OPINION & ORDER

        Came on for consideration the motion to dismiss for failure

to state a claim filed by defendant PODS Enterprises, LLC

("Enterprises")'.            Doc. 2 18.      Having considered the motion, the

response by plaintiff, Michael Moomey, the record, and the

applicable legal authorities, the court finds that such motion

should be granted in part.

                                                 I.

                                       Relevant Facts

        Plaintiff alleges the following facts:




1
  In its "Response, Objections and Answer," Enterprises asserted that plaintiff non-suited his
claims against Enterprises by excluding Enterprises from the amended complaint. Doc. 17 116.
Despite plaintiffs inexplicable decision to exclude the legal name of the only defendant to
appear up to that point in the litigation, he did not non-suit his claims against Enterprises because
he listed as defendants "Portable on Demand Storage d/b/a PODS" and "PODS Moving and
Storage," Doc. l 6, which Enterprises alleges arc fictitious names used by Enterprises, Doc. I 11 3.
2
  The "Doc. ''reference is to the number of the item on the docket in this action.
  Case 4:20-cv-00436-A Document 30 Filed 07/13/20     Page 2 of 8 PageID 436


     on or about January 2, 2018, a large sheet of ice slid off

a vehicle owned by defendants and driven by defendants' agent or

employee.    Doc. 16 ,, 7, 10.           The ice collided with a vehicle

driven by plaintiff.          Id. , 7.     Attempting to avoid the

collision, plaintiff stopped his vehicle, and a compressor in

the rear seat of plaintiff's vehicle continued forward and

struck the rear of the driver's seat, causing severe injuries to

plaintiff.    Id.

                                          II.

                               Plaintiff's Claims

     After removal to this court by Enterprises,            the court

ordered plaintiff to file an amended complaint, and plaintiff

complied.    Doc. 16.        Such amended complaint states that the

negligence of defendants and their driver caused plaintiff's

injuries, id.   ,11   8-9,   and that defendants are liable for the

negligence of their driver under the doctrine of respondeat

superior, id.   ,11   10-11.    The amended complaint also states that

defendants are liable for each other's negligence because they

are principals and agents of one another and because they are

engaged in a joint enterprise.            Id. ,, 12-18.




                                          2
  Case 4:20-cv-00436-A Document 30 Filed 07/13/20         Page 3 of 8 PageID 437


                                          III.

                                 Grounds for the Motion

     Enterprises moved to dismiss plaintiff's claims for failure

to state a claim upon which relief may be granted.                    Doc. 18.

Enterprises argues that plaintiff failed to plead facts to

satisfy the pleading requirements as to any of his causes of

action.   Id.    ,~I   6, 8.      Enterprises also asserts that plaintiff's

failure to differentiate between defendants is grounds for

dismissal.      Id.    ,    8.

                                          IV.

                             Applicable Legal Principles

     Rule 8(a) (2) of the Federal Rules of Civil Procedure

provides, in a general way,            the applicable standard of pleading.

It requires that a pleading contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ.     P. 8(a) (2), "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests.'

Bell Atl. Corp. v. Twombly,            550 U.S.   544, 555   (2007)    (internal

quotation marks and ellipsis omitted) . Although a pleading need

not contain detailed factual allegations,              the "showing'

contemplated by Rule 8 requires the pleader to do more than

simply allege legal conclusions or recite the elements of a

cause of action.           Id. at 555 & n.3. Thus, while a court must

                                           3
  Case 4:20-cv-00436-A Document 30 Filed 07/13/20     Page 4 of 8 PageID 438


accept all of the factual allegations in the pleading as true,

it need not credit bare legal conclusions that are unsupported

by any factual underpinnings. See Ashcroft v.           Iqbal, 556 U.S.

662,   679   (2009)    ("While legal conclusions can provide the

framework of a complaint,           they must be supported by factual

allegations.").

       Moreover, to survive a motion to dismiss,         the facts pleaded

must allow the court to infer that the pleader's right to relief

is plausible.         Id. at 678.    To allege a plausible right to

relief, the facts pleaded must suggest liability; allegations

that are merely consistent with unlawful conduct are

insufficient.         Twombly, 550 U.S. at 566-69.     "Determining whether

a complaint states a plausible claim for relief .                 [is] a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." Iqbal, 556 U.S. at

679.

                                         v.

                                      Analysis

       Enterprises argues that plaintiff's claims should be

dismissed for failure to identify the specific defendant against

whom each claim is brought.           Id. , 8.   The court disagrees.

Enterprises also argues that the claims should be dismissed for

failure to state a claim because plaintiff "fails to offer any

                                         4
     Case 4:20-cv-00436-A Document 30 Filed 07/13/20   Page 5 of 8 PageID 439


facts to support one or more of the necessary elements, or he

simply alleges the ultimate factual conclusion without any

supporting factual content that would render his conclusion

plausible.•       Doc. 18 '   6.     The court agrees as to the agency and

joint enterprise claims but finds that plaintiff pleaded facts

to support claims of negligence and respondeat superior against

Enterprises.

A.      Plaintiff's claims should not be dismissed for failure to
        differentiate between defendants.

        Plaintiff's claims need not be dismissed for failure to

differentiate between defendants and for referring to them

collectively as "the PODS defendants.•            Courts have found that

failure to differentiate between defendants may be grounds for

dismissal when such failure makes it impossible for any

defendant to ascertain the specific acts for which they are

allegedly liable.        See, e.g., Robbins v. Oklahoma,       519 F.3d

1242, 1250      (10th Cir. 2008).       However, when the complaint alerts

defendants that identical claims are asserted against each of

them, courts have found that nothing in Rule 8 prohibits

collectively referring to multiple defendants.             See, e.g.,

Lasslett v. Tetra Tech.,           Inc., No. DR-13-CV-072-AM-CW, 2015 WL

13805181, at *2      (W.D. Tex. Sept. 30, 2015); Hudak v. Berkley

Grp., Inc., No. 3:13-CV-00089-WWE, 2014 WL 354676, at *4              (D.


                                         5
     Case 4:20-cv-00436-A Document 30 Filed 07/13/20    Page 6 of 8 PageID 440


Conn. Jan. 23, 2014).        Here, plaintiff pleads the occurrence of

a single, straightforward incident and attributes identical

conduct to the defendants.         Consequently, the amended complaint

gave Enterprises fair notice of the claims and the grounds upon

which they rest, as required by Rule 8.            Twombly,    550 U.S. at

555.     Therefore, the claims should not be dismissed for making

collective references to defendants.

B.      Plaintiff pleaded facts to support his negligence and
        respondeat superiror claims.

        Plaintiff adequately pleaded facts to support his

negligence and respondeat superior claims against Enterprises,

and such claims should not be dismissed.               To prevail on a

negligence claim under Texas law, a plaintiff must show that                 (I)

the defendant owed the plaintiff a duty,           (II) the defendant

breached that duty, and (III) the breach proximately caused

damages.      Boudreaux v. Swift Transp. Co.,          Inc., 402 F.3d 536,

540-41 (5th Cir. 2005)        (citing Doe v. Boys Clubs of Greater

Dallas,     Inc.,   907 S.W.2d 472, 477     (Tex. 1995)).     "Under the

doctrine of respondeat superior, an employer is vicariously

liable for the negligence of an agent or employee acting within

the scope of his or her agency or employment, although the

principal or employer has not personally committed a wrong."




                                        6
  Case 4:20-cv-00436-A Document 30 Filed 07/13/20       Page 7 of 8 PageID 441


Baptist Mem'l Hosp. Sys. V. Sampson,             969 S.W.2d 945,    947   (Tex.

1998) .

      As to respondeat superior, plaintiff pleaded that the

driver of Enterprises's vehicle was an agent or employee of

Enterprises and that driving such vehicle was within the scope

of such individual's employment or agency.              Id. '   10-11.    As to

the existence of a duty, plaintiff pleaded that such vehicle was

driven on a public road.          Id. ,    7.   "A driver has a general duty

to exercise the ordinary care a reasonably prudent person would

exercise under the same circumstances to avoid a foreseeable

risk of harm to others.•          Ciguero v. Lara, 455 S.W.3d 744, 748

(Tex. Ct. App.-El Paso 2015).             As to breach of duty, plaintiff

pleaded that Enterprises or its agents or employees breached

their duties of ordinary care by failing to (I)             "ensure that ice

had not built up on the POD load loaded on their vehicle,•                  (II)

"adequately secure a part of their load,• and (III)                "train their

employees to clear ice from the POD before loading or

transporting it.•    Id. '    9.     As to causation, plaintiff pleaded

that his injuries resulted from a sudden stop caused by a large

sheet of ice that slid off the PODS vehicle and collided with

his own vehicle.    Id. '    7.    Because he alleged facts to support

his negligence and respondeat superior claims, such claims

should not be dismissed.

                                          7
     Case 4:20-cv-00436-A Document 30 Filed 07/13/20    Page 8 of 8 PageID 442


c.      Plaintiff failed to plead facts to support his agency and
        joint enterprise claims.

        Plaintiff does not plead facts to support the elements of

his agency and joint enterprise claims,            and such claims should

be dismissed.        Plaintiff relies exclusively on conclusory

statements to support these claims.            Doc. 16 , , 12-13    (agency),

14-18     (joint enterprise).      "While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations."        Iqbal,   556 U.S. at 679.     Even accepting all well-

pleaded facts in the amended complaint as true, the court lacks

any reason to infer the existence of an agency relationship or

joint enterprise between defendants.             Accordingly,   such claims

should be denied.

                                         VI.

                                      Order

        Therefore,

        The court ORDERS that Enterprise's motion to dismiss be,

and is hereby, granted in part and denied in part, and that the

agency and joint enterprise claims asserted by plaintiff against

Enterprises be, and are hereby, dismissed.

        SIGNED July 13, 2020.




                                               States
                                          8
                                     f
